Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending, and first Claim 3 has been canceled. Claims 1-5 and 7-20 have been amended.

Specification
The disclosure is objected to because of the following informalities: 
Containing element is being represented by 12 and 15.
It is suggested that “the first end of the containing element 15” should ready “the first end 15 of the containing element 12” throughout the spec.
[0034] “containing element 15” should read “containing element 12”.
Appropriate correction is required.

Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16, "a flexible pinch valve" in line 9 should read "the flexible pinch valve".
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The limitation of 9, of “a flute-like design” is led to be indefinite as it is unclear what the metes and bounds of this structure would be. The public cannot ascertain the level of similarity a fluted structure must be to meet “flute-like” In light of the specification and for examination purposes, “a flute-like design” will be construed as a structure which is “tall, narrow” [pg. 8 third paragraph]. See MPEP § 2173.05(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 5890619) in view of Adams (US 20060255051), and in further view of Loging (US 20120031917).
Regarding Claim 1, Belanger teaches A leak proof toddler drinking apparatus (Fig. 1 “a covered dripless drink container 10” [c.3 l.42-43] “including infants, small children, adults, persons having hand coordination problems” and as admitted by applicant that it is a spoutless design in [0006]) comprising: a containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) including a first end (Fig. 1 annotated) and a base end (Fig. 1 annotated); the first end (Fig. 1 annotated) having a larger diameter (Fig. 1 annotated to show that the frustoconial design of container body 12 has a larger diameter at the annotated first end than the annotated base end) than a base end (Fig. 1 annotated) diameter and configured to contain a liquid contents (Fig. 1 a covered dripless drink container 10); and a circular spout-less lid (Fig. 1 A mating circular cover 14) to enable a one-way fluid flow between the containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) and a user ([c.3 l.42-43] “including infants, small children, adults, persons having hand coordination problems”) when a suction force is applied ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.” ) further including: a plurality of drinking cavities configured about a top side perimeter (Fig. 1 [c.3 l. 53-54] Plural drinking ports 29 are formed in bridge wall 26 at spaced points around the drinking spout circumference”); an interior region (Fig. 2 annular drinking spout 18) configured to releasably contain a flexible pinch valve (Fig. 2 annular suction-responsive valve means 31); a purge valve (Fig. 2 air hole 57 and slit 53). 

    PNG
    media_image1.png
    784
    688
    media_image1.png
    Greyscale

Belanger does not teach a plurality of purge vents; and an elastic collar affixed about a portion of the perimeter of the lid.
Adams teaches a hand-held fluid container with a lid that fits on the inside of the container to seal liquids inside container. Adams further teaches an elastic collar (Fig. 15 and Fig. 8 annotated O-ring 206) affixed about a portion of the perimeter of the lid (Fig. 15 in groove 240 of lid ring 204).

    PNG
    media_image2.png
    1327
    634
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belanger to incorporate the teachings of Adams to change the external screw cover 14 of Belanger to internal friction fit [0045] of removable lid assembly 101 by the 
The combination does not teach a plurality of purge vents.
Loging teaches a drinking cup that has a lid with a receiving portion is provided to accept a flow control element. Loging further teaches a plurality of purge vents (Fig. 4 vent holes 132 and Fig. 5 third valve 88 and fourth valve 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Loging to have multiple air hole 57 and slit 53  on the lid assembly mating circular cover 14 and elastic sock element 63 and as shown by the vent holes and third and fourth valve 88, 104 on the lid 14 to increase the ventilation intake when drinking from the cup to reduce and prevent a vacuum.

Regarding Claim 2, the combination teaches wherein the first end (Fig. 1 annotated) of the containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) further includes a planar rim surface to provide a hermetic seal when the spoutless rim is releasably attached ([c.5 l.56-58 ] “The peripheral edge area of the elastomeric member can be configured as an annular flange 61 adapted to act as an edge seal between cover 14 and container body 12.”).

Regarding Claim 3, the combination teaches wherein the spoutless lid (Fig. 1 A mating circular cover 14) further includes a plurality of evenly spaced drinking cavities molded about a top side of the lid (Fig. 1 [c.3 l. 53-54] Plural drinking ports 29 are formed in bridge wall 26 at spaced points around the drinking spout circumference”) to allow the user to access the liquid contents from positions along the top side perimeter of the lid ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.”).
Regarding Claim 4, the combination teaches wherein the spoutless lid (Fig. 1 A mating circular cover 14) further includes the elastic collar (Fig. 8 O-ring 206 ‘051) positioned on an exterior sidewall of the lid (Fig. 15 in groove 240 of lid ring 204 ‘051) to provide a hermetic seal (Fig. 8 O-ring 206 creates a hermetic seal ‘051) to the liquid contents when the lid is releasably attached (Fig. 8 [0045] “lid assembly 101 in an assembled state ready to be frictionably received into a topmost inner surface of a travel mug comprising a topmost open portion of body 102” ‘051).

Regarding Claim 5, the combination teaches wherein the spoutless lid (Fig. 1 A mating circular cover 14) further includes a flexible pinch valve (Fig. 2 annular suction-responsive valve means 31) within an interior region (Fig. 2 annular drinking spout 18) of the spoutless lid (Fig. 1 A mating circular cover 14) to at least regulate a flow of the liquid contents when a suction force is applied to at least one of the plurality of drinking cavities ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.” ).

Regarding Claim 6, the combination teaches wherein the flexible pinch valve (Fig. 2 annular suction-responsive valve means 31) further includes a plurality of flexible elastic sleeves (Fig. 2 [c.4 l. 27-28] “annular elastomeric membrane comprises two opposed convergent annular walls 33 and 35”) to prevent a back flow of the liquid contents while not in use ([c.4 l. 34-36] “In the absence of a suction force applied through a drinking port 29, each slit 39 will be in a closed condition”).

Regarding Claim 8, Belanger teaches A leak-proof toddler drinking apparatus Fig. 1 “a covered dripless drink container 10” [c.3 l.42-43] “including infants, small children, adults, persons having hand coordination problems” and as admitted by applicant that it is a spotless design in [0006]) comprising: an elongated containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) further including a planar rim surface to enable a water-tight seal when a dimensioned lid portion is releasably attached ([c.5 l.56-58 ] “The peripheral edge area of the elastomeric member can be configured as an annular flange 61 adapted to act as an edge seal between cover 14 and container body 12.”); and an annular spoutless lid (Fig. 1 A mating circular cover 14) to regulate a one way flow of a contained liquid and a differential pressure to the mouth of a user ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.” ) including: a plurality of elongated drinking cavities configured about the perimeter of a lid surface (Fig. 1 [c.3 l. 53-54] Plural drinking ports 29 are formed in bridge wall 26 at spaced points around the drinking spout circumference”); an interior region (Fig. 2 annular drinking spout 18) further including a pressure regulating pinch valve (Fig. 2 annular suction-responsive valve means 31); a purge valve (Fig. 2 air hole 57 and slit 53).
 Belanger does not teach a plurality of purge vents; an elastic collar affixed about a portion of the lid’s exterior sidewall and configured to create a hermetic seal with an interior sidewall of the containing element.
Adams teaches an elastic collar (Fig. 15 and Fig. 8 annotated O-ring 206) affixed about a portion of the lid’s exterior sidewall (Fig. 15 in groove 240 of lid ring 204) and configured to create a hermetic seal (Fig. 8 O-ring 206 creates a hermetic seal ‘051) with an interior sidewall of the containing element (Fig. 8 [0045] “lid assembly 101 in an assembled state ready to be frictionably received into a topmost inner surface of a travel mug comprising a topmost open portion of body 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belanger to incorporate the teachings of Adams to change the external screw cover 14 of Belanger to internal friction fit [0045] of removable lid assembly 101 by the 
The combination does not teach a plurality of purge vents.
Loging teaches a plurality of purge vents (Fig. 4 vent holes 132 and Fig. 5 third valve 88 and fourth valve 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Loging to have multiple air hole 57 and slit 53  on the lid assembly mating circular cover 14 and elastic sock element 63 and as shown by the vent holes and third and fourth valve 88, 104 on the lid 14 to increase the ventilation intake when drinking from the cup to reduce and prevent a vacuum.

Regarding Claim 9, the combination teaches wherein the containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) is further configured in a flute- like configuration (Fig. 1 a generally cylindrical (or frustoconical) container body 12 which is an elongated narrowing design from the top to the bottom of the body 12) to minimize an accumulated air with the containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) when the contained liquid is present.

Regarding Claim 11, the combination teaches wherein the pressure regulating pinch valve (Fig. 2 annular suction-responsive valve means 31) is further configured to at least transition from a closed position to an open position when a pre-determined threshold suction pressure from at least one of the plurality of drinking cavities is exceeded ([c.4 l. 34-38] “In the absence of a suction force applied through a drinking port 29, each slit 39 will be in a closed condition, as shown in FIG. 2. Upon the application of a suction force to any given slit 39, the slit will open to approximately the condition depicted in FIG. 4.”).

Regarding Claim 12, the combination teaches wherein the pressure regulating pinch valve (Fig. 2 annular suction-responsive valve means 31) further includes a plurality of elastic sleeves (Fig. 2 [c.4 l. 27-28] “annular elastomeric membrane comprises two opposed convergent annular walls 33 and 35”) configured to contain the liquid contents when the apparatus shifts from a horizontal to a vertical position ([c.4 l. 34-36] “In the absence of a suction force applied through a drinking port 29, each slit 39 will be in a closed condition”).

Regarding Claim 16, Belanger teaches A pressure regulating leak-proof toddler drinking apparatus (Fig. 1 a covered dripless drink container 10 [c.3 l.42-43] “including infants, small children, adults, persons having hand coordination problems” and as admitted by applicant that it is a spotless design in [0006]) comprising: an annular and elongated containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) a planar rim surface at first end of the containing element to create a hermetic seal when a lid is releasably attached ([c.5 l.56-58 ] “The peripheral edge area of the elastomeric member can be configured as an annular flange 61 adapted to act as an edge seal between cover 14 and container body 12.”), and a second end (Fig. 1 annotated base end) configured to at least distribute a weight of a contained liquid ([c.3 l.45-48] “The covered container has a dripless character that enables the container to be tilted or overturned without causing the container liquid to spill out of the container.”) to a base region (Fig. 1 annotated base end); and a releasably attachable lid (Fig. 1 A mating circular cover 14) configured to regulate a flow of the contained liquid ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.” ) and prevent a leak (Fig. 1 a covered dripless drink container 10), further including: a plurality of drinking cavities (Fig. 1 [c.3 l. 53-54] Plural drinking ports 29 are formed in bridge wall 26 at spaced points around the drinking spout circumference”) configured to being fluid communications with the mouth of a user ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.” ) and to actuate a flexible pinch valve (Fig. 2 annular suction-responsive valve means 31); an interior region (Fig. 2 annular drinking spout 18) configured to releasably house a flexible pinch valve (Fig. 2 annular suction-responsive valve means 31) to provide a one-way fluid flow from the containing element to the plurality of drinking cavities (Fig. 1 [c.3 l. 53-54] Plural drinking ports 29 are formed in bridge wall 26 at spaced points around the drinking spout circumference”) when a suction pressure is applied ([c.4 l. 6-11] “If the required pressure drop is greater than gravitational forces that would produce outflow through ports 29, the resistance to flow will be sufficient to prevent drippage (flow) through ports 29, in the absence of a suction force by the user's mouth.”); a purge valve (Fig. 2 air hole 57 and slit 53).
Belanger does not teach a plurality of purge vents; a low durometer elastic collar affixed about a portion of the exterior wall of the releasably attachable lid and configured to create a hermetic seal when the releasably attachable lid is releasably attached.
Adams teaches an low durometer elastic collar (Fig. 15 and Fig. 8 annotated O-ring 206 [0049] “O-ring seals 202 and 206 are each constructed from silicone material) affixed about a portion of the exterior wall of the releasably attachable lid (Fig. 15 in groove 240 of lid ring 204) and configured to create a hermetic seal (Fig. 8 O-ring 206 creates a hermetic seal) when the releasably attachable lid is releasably attached (Fig. 8 [0045] “lid assembly 101 in an assembled state ready to be frictionably received into a topmost inner surface of a travel mug comprising a topmost open portion of body 102” ‘051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belanger to incorporate the teachings of Adams to change the external screw cover 14 of Belanger to internal friction fit [0045] of removable lid assembly 101 by the O-ring seal 206 to deter removing the lid by children for they cannot overcome the friction to remove the lid from the container preventing spills.
The combination does not teach a plurality of purge vents.
Loging teaches a plurality of purge vents (Fig. 4 vent holes 132 and Fig. 5 third valve 88 and fourth valve 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Loging to have multiple air hole 57 and slit 53  on the lid assembly mating circular cover 14 and elastic sock element 63 and as shown by the vent holes and third and fourth valve 88, 104 on the lid 14 to increase the ventilation intake when drinking from the cup to reduce and prevent a vacuum.

Regarding Claim 17, the combination teaches wherein the containing element (Fig. 1 a generally cylindrical (or frustoconical) container body 12) is further configured in an elongated and narrow design (Fig. 1 a generally cylindrical (or frustoconical) container body 12 which is an elongated narrowing design from the top to the bottom of the body 12) to at least minimize an accumulated air in the apparatus when a contained liquid is present.

Regarding Claim 18, the combination teaches wherein the flexible pinch valve (Fig. 2 annular suction-responsive valve means 31) further includes a plurality of outward extending elastic sleeve  (Fig. 2 [c.4 l. 27-28] “annular elastomeric membrane comprises two opposed convergent annular walls 33 and 35”) configured to absorb a pressure onto an interior surface wall of the flexible pinch valve ([c.4 l. 34-37] “In the absence of a suction force applied through a drinking port 29, each slit 39 will be in a closed condition, as shown in FIG. 2. Upon the application of a suction force to any given slit 39, the slit will open to approximately the condition depicted in FIG. 4.”).

Regarding Claim 19, the combination teaches when the plurality of outward extending elastic sleeves (Fig. 2 [c.4 l. 27-28] “annular elastomeric membrane comprises two opposed convergent annular walls 33 and 35”)  further enable a differential pressure to be vented out of at least one of the plurality of cavities (Fig. 2 drinking port 29) at least when the apparatus transitions from a closed to an open position ([c.4 l.34-37] “In the absence of a suction force applied through a drinking port 29, each slit 39 will be in a closed condition, as shown in FIG. 2. Upon the application of a suction force to any given slit 39, the slit will open to approximately the condition depicted in FIG. 4.”).

Regarding Claim 20, the combination teaches wherein the flexible pinch valve (Fig. 2 annular suction-responsive valve means 31) is further configured to contain an accumulated contained liquid with the plurality of elastic sleeves (Fig. 2 [c.4 l. 27-28] “annular elastomeric membrane comprises two opposed convergent annular walls 33 and 35”) when the apparatus at least transitions from the open to closed position ([c.4 l.34-37] “In the absence of a suction force applied through a drinking port 29, each slit 39 will be in a closed condition, as shown in FIG. 2. Upon the application of a suction force to any given slit 39, the slit will open to approximately the condition depicted in FIG. 4.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US '619) -Adams (US '051) - Loging (US ‘917) in view of Tirosh (US 20080302793).
The combination discloses the claimed invention except for the apparatus further including an annular holding plate further including a plurality of elongated apertures releasably attached to a bottom surface of the lid and configured to channel the contained liquid to the interior region while in use.
Regarding Claim 10, Tirosh teaches an annular holding plate (Fig. 13 A base portion 305) further including a plurality of elongated apertures (Fig. 13 B liquid openings 424) releasably attached to a bottom surface of the lid (Fig. 13A disc portion 310) and configured to channel the contained liquid to the interior region while in use ([0069]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have releasably attached a substantially annular holding plate (base portion 305) to the bottom surface of the modified the circular spout-less lid (Fig. 1 A mating circular cover 14) of Belanger with its elongated apertures (Fig. 13 B liquid openings 424) in fluid communication with the interior region (Fig. 2 annular drinking spout 18), as taught by Tirosh, in order to provide the circular spout-less lid (Fig. 1 A mating circular cover 14) with greater support and rigidity.

Allowable Subject Matter
Claims 7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pg. 10 Claim Rejections 35 USC 103, filed 02/28/2022, with respect to the amendment of claim 1 have been fully considered and are persuasive.  The rejection of 08/30/2021 has been withdrawn. 
On pg. 10, “Applicant submits that the Applicant has included has included amendments to the claims that remedy each of the 112 rejection issues and the rejections are therefore moot. Reconsideration and withdrawal of the rejections is therefore respectfully requested”, and examiner replies that the 112b against claim 9 was not addressed and will be maintained for “a flute- like design” is led to be indefinite as it is unclear what the metes and bounds of this structure would be. The public cannot ascertain the level of similarity a fluted structure must be to meet “flute-like” In light of the specification and for examination purposes, “a flute-like design” will be construed as a structure which is “tall, narrow” [pg. 8 third paragraph]. See MPEP § 2173.05(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736